TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00673-CR




                                    Ramiro Rogerio, Appellant

                                                  v.

                                   The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
        NO. 1010156, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




               On August 24, 2001, the district court placed appellant Ramiro Rogerio on deferred

adjudication community supervision after Rogerio pleaded guilty to possession of cocaine. Rogerio

filed a motion for new trial on September 20, and gave notice of appeal on November 14.

               No motion for new trial will lie from an order deferring adjudication. Hammack v.

State, 963 S.W.2d 199, 200 (Tex. App.—Austin 1998, no pet.). Rogerio’s motion for new trial was

a nullity and did not extend the time for perfecting appeal. Id. at 201; see also Tex. R. App. P. 26.2.

Because notice of appeal was not timely filed, we lack jurisdiction to dispose of the purported appeal

in any manner other than by dismissing it for want of jurisdiction. Id.; see also Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.

1996).
              The appeal is dismissed.




                                             Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: January 17, 2002

Do Not Publish




                                                2